Citation Nr: 1034407	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  04-03 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for the service-
connected tinea pedis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to December 
1980. 

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision issued by the 
RO.  The Board remanded the issue on appeal in December 2007 and 
July 2009 for further development of the record.

The Veteran testified before the undersigned Veterans Law Judge 
(VLJ) in a hearing at the RO in October 2007.  A transcript of 
the hearing is of record.


FINDINGS OF FACT

1.  The VA has fully informed the Veteran of the evidence 
necessary to substantiate his claims and the VA has made 
reasonable efforts to develop such evidence.

2.  Throughout the period of the appeal, the Veteran's tinea 
pedis has involved, in pertinent part, no more than zero percent 
of the exposed body and 5 percent of the total body; there is no 
characteristic scarring or disfigurement and steroid treatment is 
not required. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for tinea pedis 
have not been met.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.118, Diagnostic Code 7813 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled by 
information provided to the Veteran in correspondence from the RO 
dated in April 2004, April 2008 and August 2009.  The letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist him in completing his claim and identified 
his duties in obtaining information and evidence to substantiate 
his claim.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify that 
no duty to provide section 5103(a) notice arises "[u]pon receipt 
of a Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."38 
C.F.R. § 3.159 (b)(3) 2008.  As the Veteran voiced disagreement 
with the assigned rating for the skin disability in a notice of 
disagreement, no further duty to inform him of the requirements 
of VCAA exists.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  The RO has properly 
processed the appeal following the issuance of the required 
notice.  Moreover, all pertinent development has been undertaken, 
examinations have been performed, and all available evidence has 
been obtained in this case.  Thus, the content of the notice 
letters complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  Notice as to these matters was provided in the 
letter sent to the Veteran in August 2009.  The notice 
requirements pertinent to the issue addressed in this decision 
have been met and all identified and authorized records relevant 
to the matter have been requested or obtained.

Further attempts to obtain additional evidence would be futile.  
The Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claim would not cause any prejudice to the appellant.

Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment. 38 C.F.R. § 4.10.

Where entitlement to compensation has already been established, 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  
Staged ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings from the time the claim is file until VA makes 
a final decision.  See generally Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7. 

It is the responsibility of the rating specialist to interpret 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based upon 
manifestations not resulting from service- connected disease or 
injury and the pyramiding of ratings for the same disability 
under various diagnoses is prohibited.  38 C.F.R. § 4.14.

781
3
Dermatophytosis (ringworm: of body, tinea corporis; 
of head, tinea capitis; of feet, tinea pedis; of 
beard area, tinea barbae; of nails, tinea unguium; of 
inguinal area (jock itch), tinea cruris): 
 
 
Rate as disfigurement of the head, face, or neck (DC 7800), 
scars (DC's 7801, 7802, 7803, 7804, or 7805), or dermatitis 
(DC 7806), depending upon the predominant disability. 


7801
Scars, other than head, face, or neck, that 
are deep or  that cause limited motion:
Ratin
g

Area or areas exceeding 144 square inches (929 
sq.cm.)
40

Area or areas exceeding 72 square inches (465 sq. 
cm.)
30

Area or areas exceeding 12 square inches (77 sq. 
cm.)
20

Area or areas exceeding 6 square inches (39 sq. 
cm.)
10
Note (1): Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with Sec.  4.25 of this part.

Note (2): A deep scar is one associated with underlying 
soft tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7801 (prior to October23, 
2008)

7802
Scars, other than head, face, or neck, that 
are superficial and that do not cause limited 
motion:


Area or areas of 144 square inches (929 sq. cm.) or 
greater.  
10
Note (1): Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and 
combined in accordance with Sec.  4.25 of this part.

Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7802 (prior to October23, 
2008)

7803
Scars, superficial, unstable
10
Note (1): An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.

Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7803 (prior to October23, 
2008)

7804
Scars, superficial, painful on examination
10
Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.

Note (2): In this case, a 10-percent evaluation will be 
assigned for a scar on the tip of a finger or toe even 
though amputation of the part would not warrant a 
compensable evaluation.

(See Sec. 4.68 of this part on the amputation rule.)

38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to October23, 
2008)

7805
Scars, other

Rate on limitation of function of the affected part.

38 C.F.R. § 4.118, Diagnostic Code 7805 (prior to October23, 
2008)

780
6
Dermatitis or eczema.
Ratin
g
 
More than 40 percent of the entire body or more than 
40 percent of exposed areas affected, or; constant or 
near-constant systemic therapy such as corticosteroids 
or other immunosuppressive drugs required during the 
past 12-month period 
60
 
20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the 
past 12-month period 
30
 
At least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period 
10
 
Less than 5 percent of the entire body or less than 5 
percent of exposed areas affected, and; no more than 
topical therapy required during the past 12-month 
period 
0
 
Or rate as disfigurement of the head, face, or neck 
(DC 7800) or scars (DC's 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability. 

See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2009).

Effective October 23, 2008, the Schedule for rating criteria that 
addresses the evaluation of scars was revised.  See VA Schedule 
for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 
54,708, 54,708 (Oct. 23, 2008) (to be codified at 
38 C.F.R. pt. 4).  These new criteria apply to applications for 
benefits received on or after October 23, 2008, or upon request 
from a veteran who was rated under the applicable criteria before 
this date.  Id.  The Board has not received a request from the 
Veteran to be rated under the revised criteria, and as such, that 
rating criteria will not be addressed at this time.

Factual Background and Analysis

In an April 2002 rating decision, the RO granted service 
connection for tinea pedis and assigned a non-compensable rating 
effective October 17, 1995, the date of claim.  In a December 
2002 rating decision, the rating was increased to 10 percent 
effective as of November 21, 2002.  Subsequently, in a January 
2008 rating decision, pursuant to a December 2007 Board decision, 
the effective date for the assigned 10 percent rating was changed 
to September 18, 1997.

In a May 2004 VA examination, the Veteran presented with a rash 
between his toes, on the sides of his feet and on the bottoms of 
his feet.  He complained of a constant itch in all these areas.  
He reported that small bumps, filled with clear fluid appeared on 
his feet that he drained by himself.  He used Lotrimin cream but 
it offered no relief.  The tinea pedis affected 0 percent of his 
exposed body and 5 percent of the entire body.  There was no 
scarring or disfigurement.

A January 2006 private treatment record indicated that the 
Veteran was started on Lamisil, 250 mg, for the treatment of his 
onychomycosis and tinea pedis.  In a March 2008 VA dermatology 
consult record, the Veteran received treatment for lesions on the 
right dorsal foot and for athlete's feet.  Objectively, on the 
right dorsal lateral foot he had a regularly pigmented 4mm black 
maculae.  He had diffuse scaly plaques on plantar aspects of both 
feet that were "KOH positive."  Additionally, he had diffuse 
subfungal toenail thickening debris and melanonychia of several 
toenails without Hutchinson signs.  He was started on lamisil and 
miconazole cream and advised to abstain from alcohol.  In a July 
2008 VA dermatology treatment record there was no change in the 
Veteran's tinea pedis.  The Veteran was instructed to increase 
the frequency of use of the miconazole to twice daily.  In a 
January 2009 VA dermatology clinic note, the Veteran's tinea 
pedis symptoms remained relatively unchanged from previous 
reports.  Although prescribed miconazole, twice daily, the 
Veteran admitted to not using the prescribed medication as 
directed.

In a March 2009 VA examination, the Veteran reported the history 
of his tinea pedis.  He complained that current symptoms included 
cracking, fissure, foul smelling discharge, discoloration of the 
toenails, and foul-smelling pus pockets during the summer.

Objectively, there was scaly, hyperkeratotic skin on the lateral 
and medial edges of his feet and in between his toes.  There was 
no maceration, pustular discharge, vesicles or burning.  There 
was brownish discoloration of the toenails with yellow subfungal 
debris.  Less than 1 percent of the exposed body surface was 
affected by the tinea pedis and less than 1 percent of the entire 
body surface was affected by the tinea pedis.  There was no 
scarring or disfigurement.  There was no impairment of function 
secondary to the fungal infection.  There were no systemic 
symptoms and he was not on any steroid treatment.  He was 
prescribed Miconazole, twice daily, for treatment of his tinea 
pedis.  A January 2010 VA addendum report confirmed the March 
2009 VA examination findings and reported that the tinea pedis 
had no impact on the Veteran's ability to work.

Given this review of the record, an evaluation in excess of 10 
percent is simply not warranted.  In this regard, in the May 2004 
VA examination, the tinea pedis was shown to involve 0 percent of 
the exposed body and 5 percent of the total body; in the March 
2009 VA examination, the tinea pedis was shown to involve less 
than 1 percent exposed skin, and less than 1 percent total body.  
To warrant an increased rating the tinea pedis must be shown to 
be productive of a scar that is deep or causes limited motion in 
an area exceeding 12 square inches; or, involve 20-40 percent of 
the entire body or 20-40 percent of the exposed areas; or, 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly during the past year.  Such 
disability is simply not demonstrated by the evidence of record.  
For these reasons an evaluation in excess of 10 percent for the 
tinea pedis is not assignable.

In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court 
articulated a three-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.  First, the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
Second, if the schedular evaluation is found inadequate because 
it does not contemplate the claimant's level of disability and 
symptomatology, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether the veteran's disability 
picture requires the assignment of an extraschedular rating.  

The Board finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards at any time during the pendency of 
the initial evaluation period.  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board notes that the Veteran's tinea pedis has not 
necessitated frequent periods of hospitalization and has not 
resulted in marked interference with his employment.  The facts 
of this case do not present such an extraordinary disability 
picture such that the Board is required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).


ORDER

An evaluation in excess of 10 percent for the tinea pedis is 
denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


